                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA

 Herbert Eugene Burroughs, #18296-021,           ) C/A No. 4:19-2141-DCC-TER
                               Petitioner,       )
 vs.                                             )
                                                 )
 Acting Warden Hutchinson,                       )
                               Respondent.       )            ORDER
 ________________________________________________)

       This case is before the Court because of Petitioner’s failure to comply with the magistrate

judge’s order of August 7, 2019. (ECF No. 5). A review of the record indicates that the magistrate

judge ordered Petitioner to submit items needed to render this case into proper form within twenty-one

days, and specifically informed Petitioner that if he failed to do so, this case would be subject to

dismissal. The Court has not received any response from Petitioner and the time for his compliance

has passed.

       The mail in which the order was sent to Petitioner at the address provided has not been returned

to the court, thus it is presumed that Petitioner received the order, but has neglected to comply with the

order within the time permitted under the order.

       Petitioner’s lack of response indicates an intent to not prosecute this case, and subjects this case

to dismissal. See Fed. R. Civ. P. 41(b)(district courts may dismiss an action if a Petitioner fails to

comply with an order of the court); see also Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir.

1989)(dismissal with prejudice appropriate where warning given); Chandler Leasing Corp. v. Lopez,

669 F.2d 919, 920 (4th Cir. 1982)(court may dismiss sua sponte).

       Accordingly, this case is dismissed without prejudice. The Clerk of Court shall close the file.

       IT IS SO ORDERED.
                                                       s/Donald C. Coggins, Jr.
September 10, 2019                                     The Honorable Donald C. Coggins, Jr.
Spartanburg, South Carolina                            United States District Judge
